Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 04/28/2022.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 1, 5, 10-11 and 13 have been amended. Claims 19-20 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0021167 to Harper in further view of US 2002/0189362 to Havlena and US 2003/0112978 to Rodman et al. (hereafter “Rodman”)

As per claim 1, Harper discloses a method for encryption of communications in a process plant (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “) between at least a first communication partner and a second communication partner (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), the first and second communication partners including at least one field device (paragraphs 0019-0020 and 0042-0044), configured to adjust a process fluid of plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”) and/or control electronics configured to control processes of the process plant (paragraphs 0033, 0038 and 0043), the method comprising:
providing a key for coding of electronic signals associated with the process plant (paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example.”).
Harper does not explicitly disclose transmitting the key as acoustic signal via a ductwork guiding plant fluid, from the first communication partner to the second communication partner.
Havlena further discloses transmitting acoustic signal via a ductwork guiding plant fluid, from the first communication partner to the second communication partner (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Harper in view of Havlena discloses transmitting acoustic signal (Havlena, paragraph 0017), however, Harper does not explicitly disclose the key as acoustic signal.
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 2, Harper discloses providing an electronic signal (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”).
Rodman further discloses coding the provided electronic signal is coded with the key (FIG. 2-3; block 306; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
transmitting the coded signal from one of the first and second communication partners to the other of the first and second communication partners (FIG. 2-3; block 306).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 3, Harper discloses a field device for adjusting a process fluid of a process plant the field device (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”) comprising:
communication electronics configured to send and/or receive electronic signals to and from a control electronics, respectively (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the control electronics being configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the communication electronics including a wired (paragraph 0042) or wireless signal output (FIG. 1; paragraphs 0022-0023) and/or input for the electronic signals (paragraphs 0022-0023).
Harper does not explicitly disclose wherein the communication electronics being are configured to process electronic signals coded with a key; and an acoustic transceiver configured to transmit a key as an acoustic signal via a ductwork guiding plant fluid at the control electronics and from the control electronics, respectively.
Havlena further discloses an acoustic transceiver configured to transmit an acoustic signal via a ductwork guiding plant fluid at the control electronics and from the control electronics, respectively (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Harper in view of Havlena discloses transmitting acoustic signal (Havlena, paragraph 0017), however, Harper does not explicitly disclose the key as acoustic signal; and wherein the communication electronics being are configured to process electronic signals coded with a key
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
wherein the communication electronics being are configured to process electronic signals coded with a key (FIG. 2; paragraphs 0010 and 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 4, Harper discloses control electronics for a process plant and configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the control electronics comprising: 
a transceiver configured to: 
send and/or receive electronic signals to a field device and from the field device (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), respectively, of the process plant to adjust a process fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output (FIG. 1; paragraphs 0022-0023) and/or input for the electronic signals (paragraphs 0022-0023).
Harper does not explicitly disclose to process the electronic signals coded with a key; and at least one acoustic transceiver that is configured to communicate the key as an acoustic signal via a ductwork guiding plant fluid to and from the field device.
Havlena further discloses at least one acoustic transceiver that is configured to communicate an acoustic signal via a ductwork guiding plant fluid to and from the field device (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Harper in view of Havlena discloses transmitting acoustic signal (Havlena, paragraph 0017), however, Harper does not explicitly disclose the key as acoustic signal; and wherein the communication electronics being are configured to process electronic signals coded with a key
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
wherein the communication electronics being are configured to process electronic signals coded with a key  (FIG. 2; paragraphs 0010 and 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 5, Harper discloses a process plant having one or more tubes for guiding at least one plant fluid to and/or from at least one field device configured to adjust the plant fluid (FIGs. 1-2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and a control electronics configured to control one or more processes of the process plant (paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”).
Harper does not explicitly disclose at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal via at least one tube of the one or more tubes; and at least one acoustic receiver configured to receive the key as the a key as acoustic signal via the at least one tube, wherein the at least one acoustic transmitter and the at one acoustic receiver are connected via the at least one tube such that the exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology.
Havlena further discloses at least one acoustic transmitter configured to transmit electronic signals associated with the process plant as an acoustic signal via at least one tube of the one or more tubes (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”); and
at least one acoustic receiver configured to receive acoustic signal via the at least one tube (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”),
wherein the at least one acoustic transmitter and the at one acoustic receiver are connected via the at least one tube such that the exchange between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Harper in view of Havlena discloses transmitting acoustic signal via the at least one tube (Havlena, paragraph 0017), however, Harper does not explicitly disclose the key as acoustic signal; to process the electronic signals coded with a key; at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal; and at least one acoustic receiver configured to receive the key as the a key as acoustic signal, wherein the at least one acoustic transmitter and the at one acoustic receiver are connected such that an exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology.
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); 
to process the electronic signals coded with a key (FIG. 2; paragraphs 0010 and 0019);
at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and
at least one acoustic receiver configured to receive the key as the a key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”),
wherein the at least one acoustic transmitter and the at one acoustic receiver are connected such that an exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 8, Harper does not explicitly disclose wherein the at least one acoustic send transmitter and/or the at least one acoustic receiver is configured to use the plant fluid as a transmission medium and/or is arranged in the at least one tube.
Havlena further discloses wherein the at least one acoustic send transmitter and/or the at least one acoustic receiver is configured to use the plant fluid as a transmission medium and/or is arranged in the at least one tube (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).

As per claim 10, Harper does not explicitly disclose at least one key server having a data storage storing one or more keys and configured to generate the one or more keys and transmit one or more of the keys as respective one or more acoustic signals via the one or more tubes guiding the at least one plant fluid, at the and from the control electronics, respectively, and/or to the at least one and from the at least one field device, respectively.
Havlena further discloses transmit one or more of the acoustic signals via the one or more tubes guiding the at least one plant fluid (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Rodman further discloses at least one key server having a data storage storing one or more keys (FIGs. 2-3; paragraphs 0021-0023: storage 204 containing one or more encrypted keys) and configured to generate the one or more keys (FIG. 3) and transmit one or more of the keys as respective one or more acoustic signals guiding the at least one plant fluid, at the and from the control electronics, respectively, and/or to the at least one and from the at least one field device, respectively (FIGs. 2-3; paragraphs 0021-0023).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 11, Harper discloses wherein the at least one field device comprises:
communication electronics configured to send and/or receive electronic signals to and from a control electronics, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), the control electronics being configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the communication electronics including a wired (paragraph 0042) or wireless signal output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023). 
Harper does not explicitly disclose wherein the communication electronics are configured to process electronic signals coded with the key; and an acoustic transceiver configured to transmit the key as the acoustic signal via the ductwork guiding plant fluid at the control electronics and from the control electronics, respectively.
Havlena further discloses an acoustic transceiver configured to transmit the acoustic signal via ductwork guiding plant fluid at the control electronics and from the control electronics, respectively (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Rodman further discloses wherein the communication electronics are configured to process electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 12, Harper discloses wherein the control electronics comprise: a transceiver configured to: send and/or receive electronic signals to the field device and from the field device, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), of the process plant to adjust the plant fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023). 
Harper does not explicitly disclose process the electronic signals coded with the key; and at least one acoustic transceiver that is configured to communicate the key as an acoustic signal via the ductwork guiding plant fluid to and from the at least one field device.
Havlena further discloses at least one acoustic transceiver that is configured to communicate the acoustic signal via the ductwork guiding plant fluid to and from the at least one field device (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Rodman further discloses process the electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 13, Harper discloses wherein the control electronics comprise: a transceiver configured to: send and/or receive electronic signals to the field device and from the field device, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), of the process plant to adjust the plant fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023).
Havlena further discloses at least one acoustic transceiver that is configured to communicate the acoustic signal via ductwork guiding plant fluid to and from the at least one field device (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Rodman further discloses process the electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 14, Harper discloses wherein the at least one field device is an actuator (paragraphs 0033 and 0036: control value (actuator as claimed)).

As per claim 15, Harper discloses wherein the actuator is a control valve or a pump (paragraphs 0033 and 0036).

As per claim 16, Harper discloses wherein the electronic signals comprise one or more actuation signals (paragraphs 0033, 0036), one or more measurement signals (paragraphs 0033, 0036), one or more state signals (paragraphs 0024-0026), and/or one or more warning signals.
As per claim 17, Harper discloses wherein the process plant is a chemical plant, a power plant (paragraph 0005), or a food-processing plant.

As per claim 18, it is medium claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 11.

As per claim 19, Harper does not explicitly disclose wherein the acoustic signal is transmitted within a wall of the ductwork.
Havlena further discloses wherein the acoustic signal is transmitted within a wall of the ductwork (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.” [Wingdings font/0xE0] since the water or fluid carrying the acoustic signal is inside the pipe, the acoustic signal is in between the wall of the pipe)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in further view of Havlena and Rodman, as applied to claim 5, and further in view of US 2009/0229672 to Yeong-Chung

As per claim 6, Harper does not explicitly disclose wherein the at least one tube for transmitting the key as the acoustic signal is entirely accommodated in a physical wall to form a tube wall. 
Havelena further discloses wherein the at least one tube for transmitting the acoustic signal (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).
Yeong-Chun further discloses wherein the at least one tube is entirely accommodated in a physical wall to form a tube wall (FIGs. 2-3; paragraph 0060)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Yeong-Chun into Harper’s teaching, Havlena’s teaching and Rodman’s teaching because it would provide for the purpose of prevents leaking water from soaking through a wall or floor of a building (Yeong-Chun, paragraph 0023).

As per claim 7, Harper does not explicitly disclose wherein the at least one acoustic transmitter and/or the at least one acoustic receiver is configured to use the tube wall as a transmission medium and/or is arranged in the at least one tube.
Havlena further discloses wherein the at least one acoustic transmitter and/or the at least one acoustic receiver is configured to use the tube as a transmission medium and/or is arranged in the at least one tube (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Yeong further discloses a tube wall (FIGs. 2-3; paragraph 0060)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Yeong-Chun into Harper’s teaching, Havlena’s teaching and Rodman’s teaching because it would provide for the purpose of prevents leaking water from soaking through a wall or floor of a building (Yeong-Chun, paragraph 0023).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in further view of Havlena and Rodman, as applied to claim 5, and further in view of US 2015/0334336 to Chiu et al. (hereafter “Chiu”)

As per claim 9, Harper does not explicitly disclose at least one acoustic signal repeater arranged at the one or more tubes between the at least one acoustic transmitter and the at least one acoustic receiver, and which is configured to receive, the acoustic signal from the at least one acoustic, amplify the received acoustic signal to generate an amplified acoustic signal, and send the amplified acoustic signal to the at least one acoustic receiver. 
Havlena further discloses at least one acoustic signal repeater arranged at the one or more tubes between the at least one acoustic transmitter and the at least one acoustic receiver, and which is configured to receive, the acoustic signal from the at least one acoustic (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Chiu further discloses amplify the received acoustic signal to generate an amplified acoustic signal, and send the amplified acoustic signal to the at least one acoustic receiver (FIG. 2; paragraph 0092). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chiu into Harper’s teaching, Havlena’s teaching and Rodman’s teaching because it would provide for the purpose of receives instructions from the multimedia controller 181 and controls the audio signal amplifier and one or more loudspeakers to play audio content (Chiu, paragraph 0092).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harper in further view of Havlena and Rodman, as applied to claim 1, and further in view of US 2002/0190682 to Schempf.

As per claim 20, Harper does not explicitly disclose wherein the acoustic signal is transmitted using a wall of the ductwork as a transmission medium.
Schempf further discloses wherein the acoustic signal is transmitted using a wall of the ductwork as a transmission medium (paragraph 0057).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Schempf into Harper’s teaching, Havlena’s teaching and Rodman’s teaching because it would provide for the purpose of Communications may be provided through the medium in the pipe, use of the pipe walls as wave guides or otherwise with fiber-optics in a tethered connection, using radio waves, acoustics, and/or low frequency electro-magnetics (Schempf, paragraph 0057).

Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered but they are not persuasive for the following reasons:
a) Rejection under 35 U.S.C 103 (Remarks, page 1)
1) Applicants argue “That is, one of ordinary skill in the art would not consider a water distribution network as analogous to a process plant” (Remarks, page 1)
The Examiner respectfully for the following reasons.
Paragraph 0022 of the instant specification states:
[0022] According to a further development of the process plant, the at least one acoustic send apparatus and/or the at least one acoustic receiving apparatus is designed to use the tube wall of the ductwork as transmission medium. Alternatively, or additionally, the acoustic send apparatus and/or the acoustic receiving apparatus are arranged at the ductwork. For example, the steam turbine power plant changes the process medium water between the front aggregate conditions (gaseous, vaporous, fluid) so that the process medium itself is only well-suited for the fast and reliable transmission of acoustic signals in a limited range, particularly in a range of fluid process medium, because particularly aggregate state transitions can effectuate an impairment of the transmission of acoustic signals. The transmission of acoustic signals in the ductwork wall, which is for example formed of metal, particularly steel, can take place with a higher velocity of sound compared for example in a water, gas or water-vapor medium.


Accordingly, one of ordinary skill in the art would consider a water distribution network as analogous to a process plant.

2) The Applicants argued, “As the alleged combination of Harper and Havlena teaches away from the claimed invention, the addition of Rodman would not render the claimed invention obvious" (Remarks, page 2).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that it would be fallacious to conclude that “As the alleged combination of Harper and Havlena teaches away from the claimed invention, the addition of Rodman would not render the claimed invention obvious” since nowhere does Harper in view of Havlena criticize, discredit, or otherwise discourage the solution ‘transmitting the key as acoustic signal via a ductwork guiding plant fluid, from the first communication partner to the second communication partner,” as claimed by the Applicant.  “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also MPEP §2123.   Therefore, the references do not teach away from the claimed invention.  As a result, combing teachings of Harper and Havlena and Rodman with the system and method of Little is proper. The Examiner respectfully suggests that the claim be further amended to distinguish the claim invention over prior art of record. 

3) The Applicants further argued "Further, the alleged combination of Harper, Havlena,and Rodman would at most suggest that the acoustic signal is transmitted into the environment (air) using a speaker as discussed in paragraph 0010 of Rodman. As a consequence, one of ordinary skill in the art would realize that this kind of transmission of the encryption key as acoustic signal is not suitable for a process plant and would not arrive at the claimed invention" (Remarks, page 2).
The examiner respectfully disagrees for the following reasons.
Paragraph 0024 of the specification states:
[0024] It shall be clear that the term “ductwork” can be used predominantly as collective term for any components of the process plant guiding plant fluid, which can include process fluid, auxiliary fluid, etc. Ductworks can in so far comprise tubes without additional function, such as also process fluid guiding field devices, such as control valves, pumps, etc., plant fluid reservoirs, reactor vessels, which are flooded with process fluid. Preferably, a ductwork forms a particularly closed receptacle, in which at least one process fluid is guided. It is thinkable that in the ductwork several process fluids, for example process fluid mixtures, multiphase process media or additional media, such as inert gases, fill materials, ambient air or such are present. It can be preferred that a tube or at least a part of the ductwork network of a process plant, respectively, is closed or closeable against the ambience.

Accordingly, the fluids, gases or air inside the pipe or ductwork is considered as a part of the ductwork.
Therefore, Harper discloses a method for the encryption of communications in a process plant (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “) between at least a first communication partner and a second communication partner (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), the first and second communication partners including at least one field device (paragraphs 0019-0020 and 0042-0044), configured to adjust a process fluid of plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”) and/or control electronics configured to control processes of the process plant (paragraphs 0033, 0038 and 0043), the method comprising:
providing a key for coding of electronic signals associated with the process plant (paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example.”).
Harper does not explicitly disclose transmitting the key as acoustic signal via a ductwork guiding plant fluid, from the first communication partner to the second communication partner.
Havlena further discloses transmitting acoustic signal via a ductwork guiding plant fluid, from the first communication partner to the second communication partner (FIG. 1; paragraph 0017: “The pressure reducing valve 23 is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe 11 by transmitter 17, so that the only time lag between control and change in pressure, for example by change in demand for the use of the water at that location, is the speed of sound, i.e., the acoustic signal speed, in water or whatever the fluid medium is that is being monitored.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Havlena into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Havlena, paragraph 0017).
Harper in view of Havlena discloses transmitting acoustic signal (Havlena, paragraph 0017), however, Harper does not explicitly disclose the key as acoustic signal.
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Havlena’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

3) Claims 3-5 (Remarks, page 4):
The similar responses apply as in claim 1.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193